Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Compact Prosecution
Examiner would like to suggest amending the independent claims 1, 17 and 27 to include the limitations: 
a general ledger is generated from a selection of unconnected sources, 
a processing entity may need to review the resulting data entries to link data entries into transaction groups in which each transaction group comprises a plurality of data entries linked to a single transaction,
wherein a sets of receipts, bank statements, credit card statements, documents such as invoices and cheque stubs may be entered or scanned into a general ledger without proper linkages based on transactions,
wherein a processing entity may operate a data ingress tool similar to that described herein to group the data entries into separate distinct transactions and then assign unique transaction IDs to the data entries,
These amendments will overcome the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tolpin et al. (US20190005408) in view of  Adib et al. (US20190108440)

Claim 1, Tolpin discloses a method implemented by a computing apparatus for shaping data in a general ledger into a desired format,  (Section 0020, lines 2-3 transaction system , neural network and classifier shown in fig. 1) 
the general ledger comprising a plurality of data entries, (See the screenshot below, it shows a plurality of data entries) each of the data entries having a value for an amount criterion (Received payment- section 0023, line 5) and a value for each of a plurality of other criterions; (Section 0023, lines 2-6- the data entries for the electronic payment services) 
 the method comprising: - receiving the general ledger; (received payment transaction log section 0013, lines 3)  - 
grouping sets of the data entries in the general ledger into potential transaction groups based on similar trends in at least one transaction-related criterion in the data entries, (Section 0014, lines 4-8 a classifier trained to determine  as to whether a batch of recent user activity data (transaction logs) are significantly different- thus grouping similar transaction in a class of valid data or fraudulent - Section 0016 “detect similarities”)
the transaction-related criterion comprising one of the other criterions determining validity of the potential transaction groups by evaluating one or more desired group characteristics of the potential transaction groups, (Section 0027, lines 1-5 the labels “valid” or fraudulent” shown in various rows reads on the transaction related criterion)
wherein each of the desired group characteristics provide an indication that the data entries in each of the potential transaction groups are associated with a common transaction; (flagged or not being flagged are characteristics that indicates if a transaction is valid or fraudulent- see Section 0027 lines 5-7)
and  assigning transaction identifiers to the data entries based on their potential transaction groups if the potential transaction groups are validated. (Section 0031 lines 4-6- thus transactions are labeled as a “valid” transaction see fig. 2B)


    PNG
    media_image1.png
    543
    877
    media_image1.png
    Greyscale

The “valid” label indicates the record or data entry is a validated transaction.
The (*) is also an indication that the transaction is fraudulent
 


Tolpin does not disclose group transactions based on similar values. 
Adib discloses a system that tag or labels or groups transactions records based on its value such as  employer tag, account tag, merchant tag and address tag (Section 0031, lines 10-16). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of tagging transactional records based on value such as accounts ID addresses employer. The motivation is that grouping or tagging records based on values such as account employer and merchant makes the system groupings or tagging or clusters very effectives. 

Claim 2,Tolpin in view of Adib (Section 0029, lines 8-10 “payment”) discloses wherein determining validity of the potential transaction groups comprises determining a probability that the data entries in each of the potential transaction groups are associated with a common transaction (Tolpin: Section 0038, lines 6-8- thus a classifier that generates results – thus groupings which are relatively similar means they are associated with a common transaction)  based on the evaluation of the desired group characteristics and determining if the probability is greater than a predetermined probability threshold (Tolpin: Section 0049, lines 18-20 “if more than 50% of the user transaction” reads on the predetermined probability) for potential transaction groups to be considered valid. (Tolpin: Section 0033, lines 10-16- a transaction in amount above $150 is obviously likely to be a fraudulent transaction, this means the $150 is a threshold for the potential transaction groups to be considered valid)
Claim 3, Tolpin in view of Adib discloses wherein evaluating a first one of the desired group characteristics of the potential transaction groups comprises determining a first proportion of the potential transaction groups (Adib: Section 0029, lines 7-9 merchant, date street ad city are among the first proportion of the transaction groups) that have values in the amount criterions of all of their data entries balance to zero (Tolpin: Section 0033 lines 11-17- thus the transaction of one or more in the amount range $100-$300 and in section 0038, lines 9 on a scale of (0.00, 1.00)) and determining validity of the potential transaction groups based at least partially on the first proportion of the potential transaction groups. (Section 0040, lines 9-10- thus when a group of transactions are assumed to be valid by running the data through a classifier) 
Claim 4, Tolpin in view of Adib discloses wherein determining validity of the potential transaction groups comprises determining if the first proportion  (Txn Amount fig. 2B reads on the first proportion) comprises all of the potential transaction groups. (Tolpin: Section 0052, lines 2-6 degree of similarity indicated between a newer set of records  (first proportion) and older set of records  (potential transactions))
Claim 5, Tolpin in view of Adib  discloses wherein determining validity of the potential transaction groups comprises determining if the first proportion is greater than a predetermined minimum proportion of potential transaction groups that have values in the amount criterions of all of their data entries balance to zero. (Tolpin: Section 0049, lines 18-20 “if more than 50% of the user transaction” means 50% is the predetermined minimum proportion)
Claim 6, Tolpin in view of Adib discloses wherein evaluating a second one of the desired group characteristics of the potential transaction groups comprises determining a second proportion of the potential transaction groups (Tolpin: Section 0027, lines 2-4 thus the transaction may either be a valid or fraudulent which are the potential transaction group) that have a quantity of data entries greater than one and determining validity of the potential transaction groups based at least partially on the second proportion of the potential transaction groups. (Tolpin: Section 0027 lines 8-12- thus recipient ID for a merchant receiving funds in the transaction or the account  is another proportion of the potential transaction groups that can be valid or fraudulent) 
Claim 7, Tolpin in view of Adib discloses wherein determining validity of the potential transaction groups comprises determining if the second proportion comprises all of the potential transaction groups. (Tolpin: Section 0052, lines 2-6 degree of similarity indicated between a newer set of records  (second proportion) and older set of records  (potential transactions))

Claim 8, Tolpin in view of Adib discloses wherein evaluating a second one of the desired group characteristics of the potential transaction groups comprises determining a second proportion of the potential transaction groups that have a quantity of data entries within a predetermined range  (Tolpin: Section 0033, lines 13-15- thus one or more transactions in the $100-$300 reads on the range used to determine if a transaction is fraudulent) and determining validity of the potential transaction groups based at least partially on the second proportion of the potential transaction groups. (Tolpin: Section 0034, lines 2-10- a trained classifier to determine whether an account are fraudulent transaction) 
Claim 9, Tolpin in view of Adib discloses wherein evaluating a second one of the desired group characteristics of the potential transaction groups (Tolpin: Section 0032, lines 1-3 three transactions with an asterisk is a characteristics of invalid transaction)  comprises determining a second proportion of the potential transaction groups that have all data entries with a common value for a user identifier indicating a common user entered the data entries (Tolpin: Fig. 2B shows that Recipient ID “98759834” is common user for an entered data entries), lines and determining validity of the potential transaction groups based at least partially on the second proportion of the potential transaction groups. (Tolpin: Section 0045, lines 1-4- the classifier detects if the recent transaction are in line with the user’s past behavior” this means the classifier uses the identification of the user to determine common features of the behavior of the user to detect deviations) 
Claim 10, Tolpin in view of Adib discloses wherein evaluating a second one of the desired group characteristics of the potential transaction groups comprises determining a second proportion of the potential transaction groups that have all data entries with similar values for temporal information (Tolpin: Section 0016, lines 1-9 thus accurately detecting similarities means the data are similar) and determining validity of the potential transaction groups based at least partially on the second proportion of the potential transaction groups. (Tolpin: Section 0016, lines 9-12 “a sub group of data that is identified to be significantly different is an indication of an account breach” – thus means the sub group is invalid because the data have indicated account breached)
Claim 11, Tolpin in view of Adib discloses wherein the transaction-related criterion comprises at least one of
a temporal criterion and for each data entry, a value in the transaction-related criterion comprises temporal information for the data entry;  (Tolpin: Section 0027, lines 9-12 thus field regarding country code for the user can be US or CA and they are examples of temporal information because one of them will be selected) 
and a criterion associated with document identifiers and for each data entry, (account ID for the transaction- see Section 0027)  a value in the transaction-related criterion comprises a document identifier for the data entry indicating a document linked to a transaction. (Tolpin: Section 0027, lines 8-10 “unique account ID” reads on the document identifier for the data entry)
Claim 12, Tolpin in view of Adib discloses wherein the grouping sets of the data entries into potential transaction groups is based on first similar values in a first transaction (Tolpin: Section 0016 detect similarities between records of user activity) - related criterion in the data entries and second similar values in a second transaction-related criterion in the data entries; (Tolpin: Section 0011, lines 1-5 “classifying or grouping transactions as valid or fraudulent” reads on first and second similarity) 
wherein the first transaction-related criterion comprises a temporal criterion and, for each data entry, a value in the first transaction-related criterion comprises temporal information for the data entry; (Tolpin: Section 0027, lines 9-12 thus field regarding country code for the user can be US or CA and they are examples of temporal information because one of them will be selected) 
and wherein the second transaction-related criterion comprises at least one of: - 
-a criterion associated with time-limited transaction identifiers and for each data entry, a value in the second transaction-related criterion comprises a transaction identifier for the data entry unique for a particular limited time period;  (Tolpin: Section 0030, lines 3-6- thus user records indicates that a user with an account ID has participated in a number of activities over a period of time). 
- a criterion associated with entry numbers and for each data entry, a value in the second transaction-related criterion comprises an entry number for the data entry indicating an order of entry of the data entry; (Tolpin: Section 0027, lines 13-14- fields ID includes a recipient ID which is ID for the merchant who is receiving the funds) 
- a criterion associated with user identifiers and, for each data entry, a value in the second transaction-related criterion comprises a user identifier for the data entry indicating a user that entered the data entry; 
and - a criterion associated with document identifiers and, for each data entry, a value in the second transaction-related criterion comprises a document identifier for the data entry indicating a document linked to a transaction. (Tolpin: Section 0027, lines 8-10 “unique account ID” reads on the document identifier for the data entry)

Claim 13, Tolpin in view of Adib discloses wherein assigning transaction identifiers to the data entries comprises generating a transaction identifier criterion in each of the data entries and assigning a common transaction identifier to all of the data entries in each of the potential transaction groups, (Tolpin: Fig. 2 shows account ID “5789” in the records 250) wherein each of the transaction identifiers across the potential transaction groups is unique. (Tolpin: Section 0027, lines 8-10 “unique account ID” reads on the document identifier for the data entry)

Claim 14, Tolpin in view of Adib discloses wherein assigning transaction identifiers to the data entries comprises assigning the transaction-related criterion as a transaction identifier criterion. (Tolpin: the recipient ID shown in 212 such as “19876565” reads on the transaction identifier because it identifies the transactions) 
Claim 15, Tolpin in view of Adib discloses that the method further comprising filtering the data entries into a subset of data entries based on values in one of the other criterions across the data entries; (Tolpin: Section 0049, lines 3-5 determining particular group of transactions means filtering data entries into subset or groups)
wherein determining validity of the potential transaction groups comprises determining validity of the potential transaction groups that include the subset of data entries only; (Tolpin section 0027, lines 1-4 field 202 includes a label that shows valid rows where the rows shows entries of the subset of data)
and wherein the assigning transaction identifiers to the data entries comprises assigning transaction identifiers (Tolpin: the asterisk shown in fig. 2B reads on transaction identifiers)  to all of the data entries in the general ledger based on their potential transaction groups if the potential transaction groups are validated. (Tolpin: Section 0032, lines 1-4 thus the three transaction with asterisk (*) are not legitimate transactions)
Claim 16, Tolpin in view of Adib discloses wherein the other criterion used for filtering the data entries comprises a temporal criterion and, for each data entry, a value in the other criterion comprises temporal information for the data entry. (Tolpin: Section 0027, lines 9-12 thus field regarding country code for the user can be US or CA and they are examples of temporal information because one of them will be selected) 

Claim 17, Tolpin discloses a computing apparatus comprising a processing entity operable to receive a general ledger comprising a plurality of data entries, (See the screenshot below, it shows a plurality of data entries)  
each of the data entries having a value for an amount criterion (Received payment- section 0023, line 5) and a value for each of a plurality of other criterions; (Section 0023, lines 2-6- the data entries for the electronic payment services) 

 to group sets of the data entries in the general ledger into potential transaction groups based on similar values in at least one transaction-related criterion in the data entries, (Section 0014, lines 4-8 a classifier trained to determine  as to whether a batch of recent user activity data (transaction logs) are significantly different- thus grouping similar transaction in a class of valid data or fraudulent - Section 0016 “detect similarities”)
the transaction related criterion comprising one of the other criterions to determine validity of the potential transaction groups by evaluating one or more desired group characteristics of the potential transaction groups, (Section 0027, lines 1-5 the labels “valid” or fraudulent” shown in various rows reads on the transaction related criterion)
 wherein each of the desired group characteristics provide an indication that the data entries in each of the potential transaction groups are associated with a common transaction; (flagged or not being flagged are characteristics that indicates if a transaction is valid or fraudulent- see Section 0027 lines 5-7)

and to assign transaction identifiers to the data entries based on their potential transaction groups if the potential transaction groups are validated. (Section 0031 lines 4-6- thus transactions are labeled as a “valid” transaction see fig. 2B)

    PNG
    media_image1.png
    543
    877
    media_image1.png
    Greyscale

The “valid” label indicates the record or data entry is validated transaction.
The (*) is also an indication that the transaction is fraudulent
 


Tolpin does not disclose group transactions based on similar values. 
Adib discloses a system that tag or labels or groups transactions records based on its value such as  employer tag, account tag, merchant tag and address tag (Section 0031, lines 10-16). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of tagging transactional records based on value such as accounts ID addresses employer. The motivation is that grouping or tagging records based on values such as account employer and merchant makes the system groupings or tagging or clusters very effectives. 



Claim 18, Tolpin in view of Adib (Section 0029, lines 8-10 “payment”) discloses wherein, to determine validity of the potential transaction groups, the processing entity is operable to determine a probability that the data entries in each of the potential transaction groups are associated with a common transaction (Tolpin: Section 0038, lines 6-8- thus a classifier that generates results – thus groupings which are relatively similar means they are associated with a common transaction) based on the evaluation of the desired group characteristics and to determine if the probability is greater than a predetermined probability threshold (Tolpin: Section 0049, lines 18-20 “if more than 50% of the user transaction” reads on the predetermined probability) for potential transaction groups to be considered valid. (Tolpin: Section 0033, lines 10-16- a transaction in amount above $150 is obviously likely to be a fraudulent transaction, this means the $150 is a threshold for the potential transaction groups to be considered valid)

Claim 19, Tolpin in view of Adib discloses wherein, to evaluate a first one of the desired group characteristics of the potential transaction groups, (Adib: Section 0029, lines 7-9 merchant, date street ad city are among the first proportion of the transaction groups) the processing entity is operable to determine a first proportion of the potential transaction groups that have values in the amount criterions of all of their data entries balance to zero (Tolpin: Section 0033 lines 11-17- thus the transaction of one or more in the amount range $100-$300 and in section 0038, lines 9 on a scale of (0.00, 1.00)) and to determine validity of the potential transaction groups based at least partially on the first proportion of the potential transaction groups. (Section 0040, lines 9-10- thus when a group of transactions are assumed to be valid by running the data through a classifier) 

Claim 20, Tolpin in view of Adib disclose wherein, to evaluate a second one of the desired group characteristics of the potential transaction groups, the processing entity is operable to determine a second proportion of the potential transaction groups that have a quantity of data entries within a predetermined range (Tolpin: Section 0033, lines 13-15- thus one or more transactions in the $100-$300 reads on the range used to determine if a transaction is fraudulent) and to determine validity of the potential transaction groups based at least partially on the second proportion of the potential transaction groups. (Tolpin: Section 0034, lines 2-10- a trained classifier to determine whether an account are fraudulent transaction) 

Claim 21, Tolpin in view of Adib discloses wherein, to evaluate a second one of the desired group characteristics of the potential transaction groups, (Tolpin: Section 0032, lines 1-3 three transactions with an asterisk is a characteristics of invalid transaction)  the processing entity is operable to determine a second proportion of the potential transaction groups that have all data entries with a common value for a user identifier indicating a common user entered the data entries (Tolpin: Fig. 2B shows that Recipient ID “98759834” is common user for an entered data entries) and to determine validity of the potential transaction groups based at least partially on the second proportion of the potential transaction groups. (Tolpin: Section 0045, lines 1-4- the classifier detects if the recent transaction are in line with the user’s past behavior” this means the classifier uses the identification of the user to determine common features of the behavior of the user to detect deviations) 

Claim 22, Tolpin in view of Adib discloses wherein, to evaluate a second one of the desired group characteristics of the potential transaction groups, the processing entity is operable to determine a second proportion of the potential transaction groups that have all data entries with similar values for temporal information (Tolpin: Section 0016, lines 1-9 thus accurately detecting similarities means the data are similar) a and to determine validity of the potential transaction groups based at least partially on the second proportion of the potential transaction groups. (Tolpin: Section 0016, lines 9-12 “a sub group of data that is identified to be significantly different is an indication of an account breach” – thus means the sub group is invalid because the data have indicated account breached)

Claim 23, Tolpin in view of Adib discloses wherein the transaction-related criterion comprises at least one of: - a temporal criterion and, for each data entry, a value in the transaction-related criterion comprises temporal information for the data entry; (Tolpin: Section 0027, lines 9-12 thus field regarding country code for the user can be US or CA and they are examples of temporal information because one of them will be selected) 
and a criterion associated with document identifiers and, for each data entry, (account ID for the transaction- see Section 0027)  a value in the transaction-related criterion comprises a document identifier for the data entry indicating a document linked to a transaction. (Tolpin: Section 0027, lines 8-10 “unique account ID” reads on the document identifier for the data entry)

Claim 24, Tolpin in view of Adib discloses wherein, to group sets of the data entries into potential transaction groups, the processing entity is operable to group sets of the data entries based on first similar values in a first transaction (Tolpin: Section 0016 detect similarities between records of user activity)-related criterion in the data entries and second similar values in a second transaction-related criterion in the data entries; (Tolpin: Section 0011, lines 1-5 “classifying or grouping transactions as valid or fraudulent” reads on first and second similarity) 
wherein the first transaction-related criterion comprises a temporal criterion and, for each data entry, a value in the first transaction-related criterion comprises temporal information for the data entry; (Tolpin: Section 0027, lines 9-12 thus field regarding country code for the user can be US or CA and they are examples of temporal information because one of them will be selected) 
and wherein the second transaction-related criterion comprises at least one of: - a criterion associated with time-limited transaction identifiers and, for each data entry, a value in the second transaction-related criterion comprises a transaction identifier for the data entry unique for a particular limited time period; (Tolpin: Section 0030, lines 3-6- thus user records indicates that a user with an account ID has participated in a number of activities over a period of time). 

 a criterion associated with entry numbers and, for each data entry, a value in the second transaction-related criterion comprises an entry number for the data entry indicating an order of entry of the data entry; (Tolpin: Section 0027, lines 13-14- fields ID includes a recipient ID which is ID for the merchant who is receiving the funds) 
 a criterion associated with user identifiers and, for each data entry, a value in the second transaction-related criterion comprises a user identifier for the data entry indicating a user that entered the data entry;
 and - a criterion associated with document identifiers and, for each data entry, a value in the second transaction-related criterion comprises a document identifier for the data entry indicating a document linked to a transaction. (Tolpin: Section 0027, lines 8-10 “unique account ID” reads on the document identifier for the data entry)

Claim 25, Tolpin in view of Adib discloses wherein, to assign transaction identifiers to the data entries, the processing entity is operable to generate a transaction identifier criterion in each of the data entries and to assign a common transaction identifier to all of the data entries in each of the potential transaction groups, (Tolpin: Fig. 2 shows account ID “5789” in the records 250) wherein each of the transaction identifiers across the potential transaction groups is unique. (Tolpin: Section 0027, lines 8-10 “unique account ID” reads on the document identifier for the data entry)

Claim 26, Tolpin in view of Adib discloses wherein, to assign transaction identifiers to the data entries, the processing entity is operable to assign the transaction-related criterion as a transaction identifier criterion. (Tolpin: the recipient ID shown in 212 such as “19876565” reads on the transaction identifier because it identifies the transactions) 

Claim 27, Tolpin discloses Non-transitory computer-readable media containing a program element executable by a computing system to perform a method for shaping data in a general ledger into a desired format, (Section 0020, lines 2-3 transaction system , neural network and classifier shown in fig. 1) 

the general ledger comprising a plurality of data entries, (See the screenshot below, it shows a plurality of data entries)  each of the data entries having a value for an amount criterion and a value for each of a plurality of other criterions; (Section 0023, lines 2-6- the data entries for the electronic payment services) 
 the computer-readable media comprising: - first program code for receiving the general ledger; (received payment transaction log section 0013, lines 3)  
second program code for grouping sets of the data entries in the general ledger into potential transaction groups based on similar trends in at least one transaction-related criterion in the data entries, (Section 0014, lines 4-8 a classifier trained to determine  as to whether a batch of recent user activity data (transaction logs) are significantly different- thus grouping similar transaction in a class of valid data or fraudulent - Section 0016 “detect similarities”)

 the transaction-related criterion comprising one of the other criterions;  third program code for determining validity of the potential transaction groups by evaluating one or more desired group characteristics of the potential transaction groups, (Section 0027, lines 1-5 the labels “valid” or fraudulent” shown in various rows reads on the transaction related criterion)

wherein each of the desired group characteristics provide an indication that the data entries in each of the potential transaction groups are associated with a common transaction; (flagged or not being flagged are characteristics that indicates if a transaction is valid or fraudulent- see Section 0027 lines 5-7)

and fourth program code for assigning transaction identifiers to the data entries based on their potential transaction groups if the potential transaction groups are validated. (Section 0031 lines 4-6- thus transactions are labeled as a “valid” transaction see fig. 2B)

    PNG
    media_image1.png
    543
    877
    media_image1.png
    Greyscale

The “valid” label indicates the record or data entry is validated transaction.
The (*) is also an indication that the transaction is fraudulent
 


Tolpin does not disclose group transactions based on similar values. 
Adib discloses a system that tag or labels or groups transactions records based on its value such as  employer tag, account tag, merchant tag and address tag (Section 0031, lines 10-16). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of tagging transactional records based on value such as accounts ID addresses employer. The motivation is that grouping or tagging records based on values such as account employer and merchant makes the system groupings or tagging or clusters very effectives. 
                                                                                                                                                                                                       
	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steier et al. (US20100250338) discloses a financial accounting and auditing, and more particularly to systems and methods of identifying risks of material misstatement due to fraudulent financial reporting in connection with a financial audit, and to systems and methods of investigating financial fraud with regard to forensic and investigative accounting.
Banerjee (US20100250338)  discloses a transaction processing engine configured to process financial transactions involving a plurality of financial accounts owned by a plurality of dif­ferent individuals; and (2) a transaction recurrence engine configured to monitor the financial transactions, track trans­action recurrences occurring amongst the financial institu­tions, and provide output based on the transaction recur­rences.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675